department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uics jan tep ra t3 legend taxpayer a plan x ira x date date date date month state u company aa company bb amount amount amount page dear and letter as supplemented by correspondence dated in which you request a letter_ruling this is in response to the under sec_408 of the internal_revenue_code code the following facts and representations support said ruling_request taxpayer a a resident of state u is a former employee of company aa and a former participant in plan x a plan described within the meaning of code sec_401 sponsored by company aa on or about date company bb the administrator of plan x transferred amount to ira x an individual_retirement_account described in code sec_408 set up and maintained to benefit taxpayer a with company bb during month company bb transferred a further amount to ira x on or about date taxpayer a requested a distribution in the amount of amount from his ira x the copy of the request for the date distribution which accompanied this ruling_request contains the annotation aftertax pre-87 by letter dated date company bb described amount which had been placed in taxpayer a’s ira x on or about date as after-tax monies in response to the date letter taxpayer a made a second request via an e-mail dated date in which he referenced the date letter and again requested the distribution of amount from his ira x as a return of his after-tax contributions to plan x which had been transferred to his ira x as noted above in effect taxpayer a asserts that he made two attempts to receive the same sum of money however company bb mistakenly made two distributions to him each distribution being in the amount of amount for a total of amount taxpayer asserts that although he did in fact request the first date distribution referenced above the second distribution was made in error because company bb failed to recognize that each of his two distribution requests when read in conjunction with his date e-mail constituted a request for the same funds-amount which in effect taxpayer a represented the amount of his after-tax contributions to plan x asserts that he never requested the second distribution taxpayer a also asserts that he has and has had continuously since date sufficient funds to return amount to ira x or another ira described in code sec_408 taxpayer a requests the following letter_ruling that pursuant to code sec_408 and revproc_2003_16 is granted a period not to exceed days as measured from the date taxpayer a of this letter_ruling to roll over the amount not to exceed amount distributed page from ira x on or about date into ira x or another ira described in code sec_408 set up and maintained in the name of taxpayer a with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into ii an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides in general that the ira rollover rules do not apply to inherited accounts the term inherited account does not apply to an ira that is acquired by the surviving_spouse of an ira owner by reason of the death of the ira owner page sec_408 of the code provides in general that distributions required to be made under either sec_408 or sec_408 may not be rolled over sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to your ruling_request the service notes that taxpayer a received two distributions each of which was in the amount of amount furthermore as asserted by taxpayer a each of the requests was made for a distribution of an amount equal to taxpayer a’s after-tax contributions thus the service believes the documentation that accompanied taxpayer a’s ruling_request is consistent with his assertion that he requested the same funds on two occasions but that company bb contrary to taxpayer a’s request and intent made two distinct distributions thus based on the above facts and representations pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of an amount not to exceed amount which was distributed from taxpayer a’s ira x on or about date pursuant to this ruling letter taxpayer a is granted a period of days as measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount not to exceed amount either to ira x or to another ira described in code sec_408 set up and maintained in his name provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 this letter assumes that ira x was described within code sec_408 at all times relevant thereto it also assumes that the rollover ira or iras into which an amount not to exceed amount will be contributed will also be described in code sec_408 page finally it assumes that plan x was qualified within the meaning of code sec_401 at the time s the distributions therefrom referenced above were made please ‘note that pursuant to code sec_408 this ruling letter does not authorize the rollover of amounts distributed from ira x to the extent if any said amounts were required to be distributed with respect to calendar years and no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact se t ep ra t3 at not a toll-free number sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
